105 Ariz. 390 (1970)
465 P.2d 370
Clara Belle SMITH, the mother of Kenneth Ray Bryant, Petitioner,
v.
Allen COOK, Director of the State Department of Corrections, Respondent.
No. 9947.
Supreme Court of Arizona, In Banc.
February 18, 1970.
Gary Peter Klahr, Phoenix, for petitioner.
Gary K. Nelson, Atty. Gen., William P. Dixon, Asst. Atty. Gen., Phoenix, for respondent.
*391 PER CURIAM:
Kenneth Ray Bryant's probation in the Juvenile Court was revoked and he was committed to the jurisdiction of the State Department of Corrections. The respondent director of the State Department of Corrections placed him in the State Industrial School at Ft. Grant.
We granted a Writ of Habeas Corpus on behalf of Kenneth Ray Bryant on the ground that there was no proper notice or hearing on revocation of probation, and have further ordered that Kenneth Ray Bryant be returned to the custody of the Maricopa County Juvenile Court for proceedings on revocation or such other action as the Juvenile Court deems appropriate under the circumstances